ORDER
Defendant-Appellee’s petition for rehearing, or, in the alternative, to abate decision on rehearing pending the decision of the Supreme Court in Gall v. United States, No. 07-7949, is denied by the panel. Judge Lucero votes to grant rehearing, or, in the alternative, to abate decision on rehearing pending the decision in Gall.
*1321The petition for rehearing en banc was transmitted to all of the judges of the court who are in regular active service. A poll was requested and Judges Briscoe, Lucero, Murphy, and O’Brien voted to grant rehearing. Judges Briscoe, Lucero, Murphy, O’Brien, and Tymkovich voted in the alternative to abate decision on rehearing en banc pending Gall.
The petition is therefore denied.